Citation Nr: 0116665	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  97-14 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of zero percent for 
post operative residuals, osteochondroma of the right tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from February 1977 to November 
1979. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO continued the 
evaluation of post operative residuals, osteochondroma of the 
right tibia at zero percent disabling. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Following a review of the evidence of record, the Board is of 
the opinion that the medical evidence regarding the level of 
impairment arising from the veteran's post operative 
residuals, osteochondroma of the right tibia needs to be 
clarified.  

The RO determined that the veteran's problems were not 
related to the postoperative osteochondroma.  Rather, there 
was a meniscus tear.  The veteran has since submitted 
evidence that he does not have a meniscus tear.  The RO has 
not had an opportunity to review this evidence.  The veteran 
has submitted evidence that he has chondromalacia.  Whether 
there is any relationship between the chondromalacia and the 
osteochondroma is a determination that must be addressed by 
the RO.

Therefore, the Board finds that a contemporaneous examination 
is needed in this case to make a proper determination of the 
veteran's claim for an increased rating. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

2.  The veteran is informed that if there 
is evidence of disability associated with 
the osteochondroma, he must submit that 
evidence.  If there is a relationship 
between the chondromalacia and the 
osteochondroma, he should submit that 
evidence.

3.  The RO should afford the veteran an 
appropriate examination to evaluate the 
severity of his postoperative residuals, 
osteochondroma of the right tibia.  The 
examiner should review the claims folder.  
It is specifically requested that the 
examiner detail the extent of impairment 
of the osteochondroma as distinguished 
from any other disease process.  If the 
residuals of the osteochondroma result in 
no impairment, that fact should be clearly 
noted.  If there is any relationship 
between the chondromalacia and the 
osteochondroma, that fact should be noted.

4.  Thereafter, following compliance with 
the notice and duty to assist provisions 
of the new law, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  

5.  The veteran is advised that the 
examination requested in this remand is 
deemed necessary to evaluate his claim and 
that his failure, without good cause, to 
report for scheduled examinations could 
result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).  This serves as 
notification of the regulation.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



